Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000984
                                                        18-JUN-2014
                                                        10:01 AM



                           SCWC-12-0000984


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee.


                                 vs.


                             TOI NOFOA,

                   Petitioner/Defendant-Appellant,



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000984; CR. NO. 08-1-1504)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Petitioner/Defendant-Appellant Toi Nofoa’s application

for writ of certiorari filed on May 2, 2014, is hereby accepted
and will be scheduled for oral argument.      The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:    Honolulu, Hawai'i, June 18, 2014.

Craig W. Jerome                   /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama

Sonja P. McCullen

for respondent

                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson